Stephens, P. J.,
dissenting. I can not concur in the opinion and'the judgment of reversal in this case.
Dr. J. I. Palmer testified for the plaintiff that Hawthorne, the person who is charged with killing the plaintiff’s husband, and who it is claimed fired the first shots, testified as to the wound on Hawthorne: “I could not say what the probable effect of the use of it [Hawthorne’s arm and shoulder] immediately after receiving the gun-shot wound in the shoulder would be on the top of it. A great deal would depend on the extent of the injury. It'would be my opinion that the arm would be paralyzed, at least for a few minutes, from any blow such as to bloody him all up and send him to the hospital. I should think that would be the immediate result of receiving such a shock. Any wound in the shoulder sufficient to tear out any muscle would paralyze a man’s arm.” In these circumstances, could Hawthorne have fired his pistol after such wound ?
There was evidence of several witnesses, and the undisputed facts show, that the dead man was on the plantation of Pat Wax'd at the time he was killed, aixd was ixot oix the laxxd of the defendaxxt Hanna. The witness Mary Spearman testified that she knew Hawthorne axxd knew the dead man, Estridge; that she heard five shots fired; that four of the shots were quicker than the one loud shot, and that the loud shot weixt louder than the others aixd that the others came first, the last one roared more than the others. Her mother testified: “I think I heard foxxr shots. One was real different from the others, the shotgun I think it sounded last. And the others were just as fast as the trigger could be pulled. I was so badly frightened that I didxx’t know whether the shots were gun *188shots or pistol shots; and I didn’t know which came first, they came along pretty close together; I would not be willing to swear which shot first, because I don’t know, it scared me so much.”
There was also evidence that Hawthorne was accustomed to pulling his pistol whenever he approached any one whom he thought had been poaching game, or who had been killing game out of season. W. L. Wilder testified that one day when he was on a deer hunt Hawthorne came up to him and asked if the deceased was with him, and when the witness replied “No,” Hawthorne stated, “ T am going to get that fellow yet,’ and he used some curse words when he said that.” Dr. Cheshire testified for the defendants that the wound that Hawthorne received from the shotgun witness thought would have knocked him down if he was standing up. Henry Whiddon testified that Hawthorne’s arm, after receiving the wound, was useless and he could not use it. From the testimony of B. F. Newton, who, it appears, had been a game warden on the Hanna place, this appears: “I heard four shots in all, three of the pistol and one of the shotgun. . . There were five shots with the turkey shot. . . The pistol shots were fired as quickly as he could pull the trigger.” This same witness further testified: “I remember three pistol shots fired . . the shotgun was after all the pistol shots, but it sounded like the shotgun fired first, but it was all just as near together as you could imagine. There were three pistol shots and one gun shot. I asked some colored people down on the place which they thought shot first, because I could not be real positive. My reason for asking them was that I had often seen them making their rounds, and when I said I believed the shotgun fired first they said they thought I was wrong.”
Conceding that when the fact of a homicide can only be established by the statement of the killer his statement justifying the homicide must also be taken, it is nevertheless true that where there are circumstances from which it can be inferred that the homicide was not justified, the killer’s statement as to the fact of the homicide may be taken and his statement as to justification may be rejected. See Cook v. State, 114 Ga. 523 (40 S. E. 703). It is inferable from the circumstances in evidence that Hawthorne’s justification of the killing on the ground that the deceased shot at him first is not true. It is inferable from the testimony that *189Hawthorne shot first, and that the gun which was fired by the deceased followed Hawthorne’s shot. While the witnesses from whose testimony such inference may be drawn, who testified on direct examination as to the sequence of the shots, putting the pistol shots by Hawthorne as having preceded the gun shot by the deceased, weakened their testimony on cross-examination, stating that they were uncertain as to the sequence of the shots, the jury was nevertheless authorized to accept any portion of the witnesses’ testimony and reject other portions as they saw fit. Sappington v. Bell, 115 Ga. 856 (42 S. E. 233). Besides, there is evidence that Hawthorne stated his intention “to get” the deceased, evidently meaning that he intended to shoot or kill him. It was a question for the jury as to what Hawthorne meant by this statement. This statement was in its nature hostile to the deceased, and it was inferable that Hawthorne meant by it to do some harm to the deceased. Therefore, as I view the case, it does not appear conclusively without dispute from the testimony that Hawthorne shot the deceased in self-defense, but that it is inferable that he shot him unjustifiably, and that in so doing he was acting within the scope of his authority as a servant or agent of the co-defendant, Hanna.
It is my opinion that the evidence supported the verdict for the plaintiff. I therefore dissent from the judgment of reversal which is based upon the ground that the evidence did not support the verdict.